This is an action prosecuted by Jackson Perryman to have Audrey Barnett adjudged an incompetent and to have a guardian appointed. The county court of Muskogee county refused to adjudge Audrey Barnett an incompetent and dismissed the petition. Perryman appealed to the district court of Muskogee county, where the judgment of the county court was affirmed, and he has now appealed to this court.
After the judgment of the district court was rendered, and on the 8th day of May, 1922, the county court of Muskogee county, upon the petition of James Simmons, adjudged Audrey Barnett an incompetent and appointed Raymond W. Nelson guardian.
The question involved in this appeal is the competency or incompetency of Audrey Barnett, and this having been settled pending the appeal by the judgment of the county court of Muskogee county, the same has become moot, and the appeal is dismissed. Greer County Election Board v. Elliott,26 Okla. 546, 109 P. 731. *Page 30